Order entered April 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01584-CR

                           BRIGHAM EUGENE KREBS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80655-2013

                                             ORDER
       The Court REINSTATES the appeal.

       On March 4, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is not indigent; and (3) retained counsel’s explanation for the delay in filing

appellant’s brief was due to a medical issue involving his left arm. Because appellant’s brief was

not tendered by March 31, 2014, we DO NOT ADOPT the finding that the brief would be filed

by that date.

       We GRANT appellant’s April 3, 2014 motion to extend time to file his brief. We

ORDER appellant’s brief filed as of the date of this order.
         The Court ORDERS Jennifer Corley, official court reporter of the County Court at Law

No. 6, to coordinate with court reporters Kristen Kopp and Crystal Cannon to file a supplemental

record containing State’s Exhibit nos. 1 and 2, the videos that were admitted during the

suppression hearing. The supplemental record is due within FIFTEEN DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Jennifer Corley, official court reporter, County Court at Law No. 6; court reporters Kristen Kopp

and Crystal Cannon; and to counsel for all parties.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE